 1   Jared Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph           MOTION TO ENFORCE THE
20   Hefner; Joshua Polson; and Charlotte Wells, on            STIPULATION AND FOR
     behalf of themselves and all others similarly             CONTEMPT OF THE MAY
21   situated; and Arizona Center for Disability Law,          2019 OSC (DOC. 3235)
                          Plaintiffs,                          REGARDING
22                                                             PERFORMANCE MEASURE
             v.                                                50 AT ASPC-FLORENCE
23   David Shinn, Director, Arizona Department of              (URGENT SPECIALTY CARE)
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                        Defendants.

27
28
 1                                      INTRODUCTION
 2          Performance Measure (“PM”) 50 requires that “[u]rgent specialty consultations and
 3   urgent specialty diagnostic services will be scheduled and completed within 30 calendar
 4   days of the consultation being requested by the provider.” Doc. 1185-1 at 26. Timely
 5   access to urgent specialty care is of paramount importance because it is an indication that
 6   the prison medical provider treating the patient has determined, using their medical
 7   judgment and training, that the patient’s condition requires it. All requests made by a
 8   provider for specialty consults are separately reviewed and approved by medical
 9   professionals in Centurion’s Utilization Management team, before they are scheduled.
10   Urgent requests for specialty care are also often submitted as part of a patient’s ongoing
11   treatment, for example, chemotherapy, or follow-up treatment after surgery. [See, e.g.,
12   Doc. 1539 at ¶¶ 80-96 (4/11/16 Expert Report of Dr. Todd Wilcox detailing the
13   importance of timely specialty care and the observed delays in specialty referrals);
14   Doc. 2103 at ¶¶ 46-56 (6/9/17 Expert Report of Dr. Todd Wilcox detailing Defendants’
15   noncompliance with specialty care performance measures and the inadequacy of
16   Defendants’ proposed remedial plans); Doc. 2496 at ¶¶ 7-14, 23 (12/18/17 Expert Report
17   of Dr. Todd Wilcox detailing failures of specialty care resulting in death of class member
18   at Arizona State Prison Complex (“ASPC”)-Florence)]
19          Defendants have been unable, in the three years since the Court found them in
20   substantial noncompliance with PM 50 at ASPC-Florence, to address the problems. [See
21   Doc. 3542-1 at 270 (18% in January 2020); Doc. 3569-1 at 270 (57% in February 2020)]
22   ASPC-Florence has an infirmary with 15 beds, and two additional special medical needs
23   units (Housing Unit 8 and Housing Unit 10), each with approximately 20 beds.1 It houses
24   a large number of class members who are older than average, have disabilities, or who
25   require specialty care. It also is the site of the largest outbreak of COVID-19 in the state
26
27          1
               See ADC Institutional Capacity Committed Population, (May 5, 2020) at 1 at
     https://corrections.az.gov/sites/default/files/DAILY_COUNT/May2020/05052020_count_
28   sheet.pdf.
 1   prison system, with 47 out of the 94 Florence patients who have been tested (50%) being
 2   found positive for the virus, and at least four class members who, as of May 5, 2020,
 3   appear to have died due to complications COVID-19.2
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21                                      BACKGROUND
22      A. Noncompliance Finding in April 2017, Subsequent Noncompliance, and
           October 2017 Order to Show Cause
23
           On April 24, 2017, this Court found Defendants substantially noncompliant with
24
     PM 50 at ASPC-Florence. [Doc. 2030 at 2] In the subsequent months, Defendants
25
     submitted general excuses to explain their noncompliance, and as their corrective action
26
27
           2
              See https://corrections.az.gov/adcrr-covid-19-dashboard (last checked and
28   screenshot taken on May 6, 2020 at 9:45 a.m. MST).

                                               -2-
 1   plans. [Doc. 1977 at 8-11; Doc. 2051 at 6-8] For example, Plaintiffs’ medical expert Dr.
 2   Wilcox noted at the time that
 3          Defendants’ remedial plans refer to “challenges in establishing long-term
            relationships with community-based specialty service providers.” [Doc.
 4          2051 at 6] That is an understatement. In 2009, reimbursement rates for
            specialists contracted with ADC were capped so as to be no higher than
 5          those paid by the State’s Medicaid program, the Arizona Health Care Cost
            Containment System. [Doc. 1, ¶ 63]; Ariz. Rev. Stat. § 41-1608 (2009).
 6          Unsurprisingly, at the time this went into effect, the number of specialists
            willing to accept ADC prisoners plummeted.
 7
            This restriction on how much community specialists are paid is, in my
 8          opinion, the single biggest cause for the failures in complying with PMs 50
            and 51. (According to Defendants’ own data, there are more institutions
 9          with failing scores than the ones the Court found noncompliant, according to
            Doc. 2041 at 50-51.) With certain specialties, Corizon will be lucky to find
10          one or two doctors in the entire state willing to accept Medicaid rates.
            Unless and until ADC (or its contractor) can pay higher rates to
11          subcontracted specialists in the community, they will continue to face
            serious problems in recruiting and retaining specialists. A basic first step to
12          address this failure is to enlist the State’s publicly-funded medical schools
            and their affiliated practice groups to provide their expertise and assistance,
13          including delivery of specialty care, to persons who are wards of the State.
14          The constant turnover in subcontracted specialists also leads to fragmented
            and delayed treatment for serious medical conditions, as I recently observed
15          in relation to the delays in treatment of the recurrence of prostate cancer for
            named plaintiff Shawn Jensen. [Doc. 1958-1 at 3-6]
16
     [Doc. 2103 ¶¶ 51-53]3
17
            None of the plans addressed the problem. The Court took additional action in the
18
     form of its October 2017 Order to Show Cause. [Doc. 2373 at 3 (a fine of $1,000 would
19
     issue for each violation of PM 50 at Florence beginning December 2017)] Defendants
20
     submitted a series of shifting, cursory, and false statements as their corrective action plans
21
     in the months that followed:
22
23          3
              Notably, in October 2019, the Court’s expert came to the same conclusion as Dr.
     Wilcox regarding the barrier to compliance with specialty care performance measures, and
24   similarly recommended that the restriction on what specialists are paid be lifted. See Doc.
     3379 at 101-02 (“[I]t is my opinion that this markedly lower payment rate is a major
25   factor in reducing the number of specialists available to see ADC patients. This, in turn,
     contributes to delays ADC has witnessed in patients receiving specialty services, as
26   measured by PMs 50 and 51. [. . .] I recommend that the Legislature’s instruction to ADC
     to cap payment to community specialists . . . be rescinded or overridden. ADC should be
27   allowed to pay community specialists at the rate necessary, based on market forces, so that
     it can provide medically necessary care to its patients and provide that care in a timely
28   manner.”).

                                                  -3-
 1
           Supplemental Information as of October 6, 2017: It is too early to see the
 2         effects of the new procedure referenced in the above Corrective Action Plan
           given that it was implemented in mid-August 2017.
 3
           Supplemental Information as of December 15, 2017:
 4         Basis for Non-compliance: Corizon is experiencing difficulties in terms of
           identifying and procuring specialty providers for delivering urgent
 5         consultations and urgent specialty diagnostic services within the required
           timeframe. A significant number of specialty providers that have been
 6         contacted either do not have the capacity to take on new patients at this
           time, do not want inmates in their facilities, or will not accept AHCCCS
 7         rates.
           Corrective Action Plan: Corizon is currently receiving additional
 8         assistance from its corporate office in terms of trying to identify and procure
           necessary specialty providers to provide urgent consultations and diagnostic
 9         services. The corporate office is reaching out to additional specialty
           providers within Arizona and those also residing in neighboring states,
10         including through telemed and in-person patient care at the Florence facility.
           This action measure was implemented in mid-November 2017.
11
           Update as of January 8, 2018:
12         Basis for Noncompliance:
           Corizon is experiencing difficulties in procuring specialty providers for
13         specialty diagnostic services within the required timeframe, such as urology,
           neurology, and gastroenterology. Some of this difficulty has been
14         compounded by limited provider availability during the Thanksgiving
           holiday. There has also been a problem with patients receiving oncology
15         services because the oncology provider that had been used, AON, filed for
           bankruptcy. Corizon was only given one week’s notice of this closure.
16         Accordingly, oncology patients had to be transferred to a new provider. Due
           to these issues, even where specialty providers have been procured for an
17         inmate, many of the appointments are not until February, outside of the
           compliance time period.[4]
18         Corrective Action Plan: Corizon has contracted with an additional
           oncology provider. Additionally, Corizon’s corporate office is arranging
19         single-case agreements with additional specialty providers who do not have
           long-term contracts with Corizon or ADC to facilitate faster access to these
20         specialty services. Finally, Dr. Robertson and ADC have utilized their
           contacts to identify additional specialty providers across the state who could
21         be willing to accept inmates as patients.
22
23
24
           4
             Defendants’ statement to the Court blaming their noncompliance with PM 50 at
25   ASPC-Florence on the oncology subcontractor’s bankruptcy with only one week’s notice
     was later proven to be completely false, as it was contradicted by the sworn declaration
26   under oath of the oncologist in question. See Doc. 2635 at ¶¶ 8-10 (2/23/18 Declaration
     of Dr. Manntej S. Sra, M.D.) (“AON has not declared bankruptcy, and there are no plans
27   for bankruptcy. AON made the business decision to close the AON clinic as of December
     1, 2017. My staff at AON had been communicating with Corizon for at least two to three
28   months about closing our clinic . . .”)]

                                                -4-
 1         Update as of February 14, 2018: Transportation has significantly
           improved, which is helping with getting inmates to the specialty provider.
 2         As of this week of January 29, 2018, there is a zero backlog for routines.[5]
           Corrective Action Plan: For any provider that expresses an interest, local
 3         Corizon staff will set meetings with provider to attempt to get new contracts
           to provide specialty care. Corizon is working to have additional specialty
 4         providers come to the site to provide services. Dermatology, urology,
           physical therapy, ultrasound, orthotics are some examples of doctors that
 5         can come on site to provide care. ADC Operations will provide new space to
           accommodate the provision of specialty care on site.[6]
 6
     [Doc. 3569-1 at 270, 272-73]
 7
        B. Contempt Finding in June 2018, and Continued Noncompliance
 8
           Again, none of the plans addressed the problem with PM 50 at ASPC-Florence.
 9
     Noncompliance continued. Thus, in June 2018, the Court found Defendants in contempt;
10
     the applicable amount of the $ 1.4 million overall fine attributable to failures with PM 50
11
     at ASPC-Florence was $ 69,000. [Doc. 2898 at 18, 21 (34 instances of noncompliance in
12
     December 2017); and at 22 (35 instances of noncompliance in January 2018)] The Ninth
13
     Circuit upheld this contempt finding and fine. Parsons v. Ryan, (“Parsons III”) 949 F.3d
14
     443, 455 (9th Cir. 2020).
15
           Despite the finding of contempt and fine in June 2018, Defendants continued to be
16
     profoundly noncompliant with this critical measure at ASPC-Florence. Again, Defendants
17
     justified their substantial noncompliance with a series of cursory statements—this time
18
     blaming ongoing and foreseeable administrative staffing changes.
19
           Update as of August 29, 2018:
20         Basis for Non-Compliance: The Clinical Coordinator left on June 22,
           2018, leading to diminished oversight.
21         Corrective Action Plan: A new Clinical Coordinator started July 23, 2018
           and was trained by staff from Perryville that week.
22
           Update as of September 25, 2018:
23         Basis for Noncompliance: Turnover in the Clinical Coordinator position
           caused issues with this measure. The previous Clinical Coordinator’s last
24         day was June 22, 2018. A new Clinical Coordinator started July 23, 2018
           and was trained by staff from Perryville that week. Similarly, the recently
25         assigned scheduler has been training at the Perryville facility during the
           third week of September 2018.
26
27         5
              Apparently “routines” refers to routine specialty appointments, which is covered
     by a different measure, PM 51.
28          6
              This onsite specialty care never occurred.

                                                 -5-
 1        In addition, conversations continue with the Eyman facility on ways to
          increase compliance with this performance measure by making additional
 2        adjustments and increasing coordination between the two facilities in regard
          to getting patients to offsite medical consultations in a timely manner. Now
 3        that the training for the Clinical Coordinator and scheduler positions is
          completing, compliance with this performance measure is expected to
 4        increase.
 5        Update as of October 24, 2018:
          Basis of Non-Compliance: A new scheduler was hired and started training
 6        in the third week of September. Thus, the impact of the increased staffing is
          not reflected in the August numbers.
 7        Corrective Action Plan: Corizon will continue with the current corrective
          action.
 8
          Update as of November 21, 2018:
 9        The compliance rates for this performance measure are on a significant
          upward trajectory and are nearing compliance. Accordingly, Corizon will
10        continue to utilize the existing corrective action plan.
11        Update as of December 21, 2018:
          Basis for Non-Compliance: This facility is transitioning to a new Clinical
12        Coordinator and scheduler, who are still learning their roles.
          Corrective Action Plan:
13        The Clinical Coordinator is scheduled to complete a full day of additional
          training on December 21, 2018.
14
          Update as of January 21, 2019:
15        Basis for Noncompliance: The prior corrective action plan for this
          performance measure included training that occurred on December 21,
16        2018. As such, the November numbers do not fully reflect the impact of the
          corrective actions. Additionally, there were ongoing issues with the previous
17        Clinical Coordinator completing the necessary tasks of the job. The
          replacement Clinical Coordinator needed time to catch up on the backlog.
18        Corrective Action Plan: The Clinical Coordinator was able to catch up
          with the backlog caused by the prior Clinical Coordinator. The replacement
19        Clinical Coordinator has now departed and a new LPN will be starting as
          the Clinical Coordinator on January 20, 2019. [emphasis added] Until that
20        occurs, the Clinical Coordinator out of Eyman is providing coverage for this
          facility. Corizon expects that this performance measure will be compliant
21        for the month of December.
22        Update as of March 21, 2019:
          Basis for Noncompliance: The Clinical Coordinator and scheduler
23        positions have had a high turnover rate resulting in delays in scheduling
          appointments.
24        Corrective Action Plan: A new Clinical Coordinator was hired and started
          the second week of January. Onboarding and training for this position
25        included this measure’s requirements and the process was completed by
          February 1, 2019. Four clinical coordinators from other facilities have been
26        assigned to assist during this transition period.
27   //
28   //

                                               -6-
 1          Update as of April 21, 2019:
            Basis for Noncompliance: The Clinical Coordinator and scheduler
 2          positions have had a high turnover rate resulting in delays in scheduling
            appointments.
 3          Corrective Action Plan: Continue with the current CAP (see above) as this
            measure has a longer timeframe and the improvement is not reflected in the
 4          February audit.
 5   Doc. 3569-1 at 273-75.

 6      C. May 2019 Order to Show Cause and Continued Noncompliance

 7          On May 6, 2019, this Court issued an Order to Show Cause (“May 2019 OSC”)

 8   regarding “unacceptable levels of noncompliance” with provisions of the Stipulation.

 9   Doc. 3235 at 1. PM 50 at ASPC-Florence was again one of the PMs listed in this OSC, at

10   76% in January 2019 and 69% in February 2019, (id. at 2), and the Court indicated that

11   Defendants had to bring that PM (along with other PMs / institutions) “into substantial

12   compliance no later than July 1, 2019,” or be sanctioned $ 50,000 for each noncompliant

13   PM / institution. [Id. at 6, 7] Defendants reported on August 9, 2019, in their “Notice of

14   Compliance with Court Order” that they were noncompliant in June 2019 with PM 50 at

15   ASPC-Florence, with a compliance score of 82%, (Doc. 3335 at 5), but blamed their

16   overall noncompliance with the May 2019 OSC on high staffing turnover, plus the

17   transition from their second health care contractor, Corizon, to their third health care

18   contractor, Centurion. [Doc. 3339 at 8 (“as a result of the pending transition, several

19   outside healthcare providers ended their relationships with Corizon . . . there were less

20   [sic] available providers for specialty consults . . .”); see also Doc. 3542-1 (Aug. 8, 2019

21   update: “There was a backlog of referrals that carried over through the transition. In

22   addition, there are providers who will no longer provide services to the inmate population

23   without a contract in place.”)]7

24
25          7
                Despite Defendants’ opposition to Plaintiffs’ request that the Court order
     Defendants to create a detailed transition plan, see Doc. 3187 at 3 (Defs’ Opp.) (“The plan
26   details . . . specialty care . . .), this Court correctly foresaw that “[t]his is a substantial
     transition that requires advance coordination to ensure ADC’s 33,000 prisoners receive
27   continuity of care, particularly concerning . . . specialty consultations,” and ordered
     Defendants to develop and produce a detailed transition plan well in advance of the
28   changeover. Doc. 3234 at 1.

                                                  -7-
 1          At that point, the Court could have assessed a $ 50,000 monetary fine against
 2   Defendants for their failure to reach substantial compliance with PM 50 at ASPC-Florence
 3   starting in June 2019, and could do so each month thereafter, to motivate Defendants to
 4   achieve compliance. And in each month from June 2019 through January 2020, ASPC-
 5   Florence was below the 85% substantial compliance threshold; Defendants therefore
 6   failed to purge themselves of contempt and avoid the monthly $ 50,000 fine threatened in
 7   the May 2019 OSC. [See Doc. 3235 at 2, 6, 7]
 8          Long after the transition to their third contractor, Defendants continued to state the
 9   blindingly obvious as the basis for noncompliance, and recycle the same tired excuses and
10   flimsy remedial plans that they trotted out in 2017.
11          Update as of September 19, 2019:
            Basis for Noncompliance: A large number of consults have been approved
12          and getting outside providers to see all of them has proved to be a challenge.
            Now that a large number of inmates are also being scheduled, transportation
13          has become an issue.
            Corrective Action Plan: Florence clinical coordinator and scheduler will
14          continue to schedule inmates in effort to reduce the backlog and become
            current. The FHA is working with the Warden in regards to possibly adding
15          additional transport staff to assist with the backlog of inmates now
            scheduled. Centurion is working on getting specialist providers to go to the
16          facility to provide services. Audiology and ultra-sound radiology have
            already started, while physical therapy and others are being discussed.
17
            Update as of October 15, 2019:
18          Basis for Non-Compliance: The available resources has outpaced the
            demand. Multiple outside providers are pending seeing patients until a
19          contract is signed with the new vendor.
            Corrective Action Plan: The Clinical Coordinator office is diligently
20          working to schedule the consults within the timeframes. Some specialty
            providers will not see the inmates until an executed contract is in place. This
21          is being addressed and inmates are being scheduled, as the
            transportation schedule will allow.
22
            Update as of November 17, 2019:
23          Basis for Non-Compliance: An increase in the volume of referrals has
            caused delays for appointments.
24          Corrective Action Plan: The Clinical Coordinator office is diligently
            working to schedule the consults within the timeframes. Corporate staff are
25          assisting with finding offsite providers who will see inmates. Audiology and
            ultrasounds our now available on site to expedite appointments for these
26          services. Centurion is contacting physical therapy companies that may be
            able to provide services to the patients on site. The ability to provide
27          services on site allows these services to be completed in an expedited
28

                                                 -8-
 1         manner and frees up transportation availability for other services not
           available on site.
 2
           Update as of December 19, 2019:
 3         Basis for Non-Compliance: An increase in the volume of referrals has
           caused delays for appointments.
 4         Corrective Action Plan: Continue with the current CAP as the score has
           increased by 6%. The Clinical Coordinator office is diligently working to
 5         schedule the consults within the timeframes. Corporate staff are assisting
           with finding offsite providers who will see inmates. Audiology and
 6         ultrasounds our now available on site to expedite appointments for these
           services. Centurion is contacting physical therapy companies that may be
 7         able to provide services to the patients on site. The ability to provide
           services on site allows these services to be completed in an expedited
 8         manner and frees up transportation availability for other services not
           available on site.
 9
           Update as of January 17, 2020:
10         Basis for Non-Compliance: The Clinical Coordinator resigned in
           November 2019, making the department short staffed. Urgent consultations
11         were not scheduled within 30 calendar days of the consultation due to
           demand outpacing available resources occurring with transportation issues
12         and offsite provider availability.
           Corrective Action Plan: The demand is outpacing available resources in
13         processing consult referrals and finding offsite specialists to see the inmates.
           Corporate staff are assisting with finding offsite specialists who will see
14         inmates. Audiology and ultrasounds are now being completed onsite, and
           physical therapy is being looked at to be done onsite starting mid-January
15         2020.
16   [Doc. 3569-1 at 277-78]
17      D. January 2020 Order to Show Cause and Continued Noncompliance

18         The Court issued another Order to Show Cause on January 31, 2020, (“January

19   2020 OSC”), ratcheting up the noncompliance fine from $ 50,000 to $ 100,000 for each

20   PM / institution, starting with February 2020. [Doc. 3490] Again, PM 50 at ASPC-

21   Florence was among the listed institutions in the January 2020 OSC.               [Id. at 2]

22   Defendants were unable to purge themselves of contempt in February 2020, achieving

23   only 57% compliance with PM 50 at Florence. [Doc. 3569-1 at 270]

24         Update as of February 18, 2020:
           Basis for Non-Compliance: The amount of consults submitted monthly has
25         increased significantly. Specialists have limited availability and at times are
           scheduled out in advance for three months. An increase in limited
26         availability occurred over the December holiday season.
           Corrective Action Plan: A new Clinical Coordinator was hired for
27         Florence starting January 6, 2020. Corporate staff are assisting with finding
           offsite specialists who will see inmates. Centurion is also recruiting a
28         provider liaison to facilitate specialty development networks. Audiology and

                                                 -9-
 1          ultrasounds are now being completed onsite, as well as a physical therapist,
            starting onsite PT mid-February 2020. A new SMD is providing coaching
 2          and education to the providers with the highest volume of requested
            consults. Providers received instruction on 1/21/2020 to start using
 3          RubiconMD to enable primary care clinicians to easily and quickly discuss
            their eConsults with top specialists, so they can provide better care–
 4          improving the patient experience. Two additional UM nurses and a UM
            clerk are being hired to expedite the UM process.
 5
            Updated as of March 16, 2020:
 6          Basis for Non-Compliance: Certain specialties have been difficult to
            obtain. A large volume of consults has been generated recently causing
 7          some delays in appointment scheduling for the clinical coordinating team.
            Corrective Action Plan: More focus was needed to ensure all avenues
 8          were attempted to obtain compliance. The UM team has continued to source
            for specialties that have been difficult to schedule. The scheduler has also
 9          been given additional help to ensure timely calls to offsite clinics.
10          Update as of April 17, 2020:
            Basis for Non-Compliance: Urgent consultations not scheduled within 30
11          calendar days of the consultation due to demand outpacing available
            resources for offsite provider availability.
12          Corrective Action Plan: A physical therapist is completing onsite PT.
            Care Clix was added in April to cover specialties of Orthopedics,
13          Nephrology, Cardiology and Urology. Providers are continuously being
            encouraged to use RubiconMD, which enables primary care clinicians to
14          easily and quickly discuss their eConsults with top specialists, so they can
            provide better care improving the patient experience.
15
     [Doc. 3569-1 at 277-79 (bold and italics in original)]
16
            Again, Defendants’ self-created corrective actions have failed to appreciate the
17
     severity of the situation or meaningfully and durably address the problem. Defendants’
18
     April 21, 2020 report to the Court, show a compliance level of only 18% with PM 50 at
19
     ASPC-Florence in January 2020, and substantial noncompliance for eleven consecutive
20
     months between April 2019 and February 2020, as shown below. [Doc. 3569-1 at 270]
21
22
23
24
25
26
27
28

                                                 -10-
 1                                         ARGUMENT
 2         Defendants have been persistently unwilling or unable to comply with the
 3   Stipulation and the repeated Orders to Show Cause with respect to this critical
 4   performance measure at a prison housing numerous class members with serious medical
 5   conditions. [See Doc. 3537 ¶¶ 4, 6, and Ex. 2 (85 out of 188 pending specialty requests
 6   submitted between November 1, 2019 and February 15, 2020 at ASPC-Florence were out
 7   of compliance with PM 50 and 51 timeframes); see also Doc. 3537-1 at 31-47 (Advocacy
 8   letters sent to Defendants in March 2020 regarding noncompliance with PM 50 at ASPC-
 9   Florence in multiple individual cases)] And that was during normal times; we are not now
10   in normal times. As the Court has recognized, “Defendants’ past performance, coupled
11   with an unprecedented public health crisis, does not inspire confidence in their ability to
12   meet this moment.” Doc. 3540 at 2.
13         Defendants are liable for their failure to cure noncompliance with PM 50 at ASPC-
14   Florence. The Court should hold them in contempt of the May 2019 OSC, and fine them
15   $400,000 ($50,000 per month for eight months) for their failure to purge the contempt fine
16   for the months of June 2019 – January 2020.8 [See Parsons III, 949 F.3d at 455-57
17   (upholding this court’s authority to issue a similar compensatory and coercive contempt
18   sanction for noncompliance with the Stipulation)]
19         Additionally, it is clear from the history outlined above that contempt fines alone
20   are not sufficient to motivate Defendants to address longstanding noncompliance with
21   urgent specialty care at ASPC-Florence, and that they are unable to identify and address
22   the problems on their own and require expert guidance. As a result, pursuant to its power
23   under the Stipulation, the Court should also order Defendants to consult with Dr. Stern
24
25         8
              The January 2020 OSC orders Defendants to respond no later than June 15, 2020,
     as to why the Court should not impose a $100,000 fine for each failure to purge
26   noncompliance with PMs / institutions starting in February 2020. [Doc. 3490 at 4]
     Accordingly, this Motion does not include a request for an assessment of coercive fines
27   for Defendants’ failure to purge contempt in February 2020. Plaintiffs also do not waive
     their right to seek further contempt orders regarding Defendants’ failure to comply with
28   the May 2019 OSC for other PMs / institutions during June 2019-January 2020.

                                                -11-
 1   regarding their chronic failure to comply with this measure, and to implement the
 2   recommendations that he has previously made to the Court with regard to access to timely
 3   specialty care, including but not limited to his recommendation that the cap on specialty
 4   reimbursement rates be rescinded. [See supra n.3, quoting Doc. 3379 at 101-02] It is well
 5   within the Court’s power to issue such a further enforcement order. [See Doc. 1185 ¶ 36
 6   (“In the event the Court subsequently determines that the Defendants’ plan did not remedy
 7   the deficiencies, the Court shall retain the power to enforce this Stipulation through all
 8   remedies provided by law . . .”); see also Parsons III, 949 F.3d at 454 (“We have
 9   previously upheld the district court’s power to issue such injunctions to enforce the
10   Stipulation in this case”) (citing Parsons v. Ryan, 912 F.3d 486, (9th Cir. 2018))]
11                                          Respectfully submitted,
12   Dated: May 6, 2020                      PRISON LAW OFFICE
13                                           By: s/ Corene T. Kendrick
                                                Donald Specter (Cal. 83925)*
14                                              Alison Hardy (Cal. 135966)*
                                                Sara Norman (Cal. 189536)*
15                                              Corene T. Kendrick (Cal. 226642)*
                                                Rita K. Lomio (Cal. 254501)*
16                                              PRISON LAW OFFICE
                                                1917 Fifth Street
17                                              Berkeley, California 94710
                                                Telephone: (510) 280-2621
18                                              Email: dspecter@prisonlaw.com
                                                          ahardy@prisonlaw.com
19                                                        snorman@prisonlaw.com
                                                          ckendrick@prisonlaw.com
20                                                        rlomio@prisonlaw.com
21                                               *Admitted pro hac vice
22                                               David C. Fathi (Wash. 24893)*
                                                 Amy Fettig (D.C. 484883)**
23                                               Eunice Hyunhye Cho (Wash. 53711)*
                                                 Maria V. Morris (Cal. 223903)*
24                                               ACLU NATIONAL PRISON PROJECT
                                                 915 15th Street N.W., 7th Floor
25                                               Washington, D.C. 20005
                                                 Telephone: (202) 548-6603
26                                               Email: dfathi@aclu.org
                                                          afettig@aclu.org
27                                                        echo@aclu.org
                                                          mmorris@aclu.org
28

                                                 -12-
 1         *Admitted pro hac vice. Not admitted in DC;
            practice limited to federal courts.
 2         **Admitted pro hac vice
 3         Jared Keenan (Bar No. 027068)
           Casey Arellano (Bar No. 031242)
 4         ACLU FOUNDATION OF ARIZONA
           3707 North 7th Street, Suite 235
 5         Phoenix, Arizona 85013
           Telephone: (602) 650-1854
 6         Email: jkeenan@acluaz.org
                    carellano@acluaz.org
 7
           Daniel C. Barr (Bar No. 010149)
 8         Amelia M. Gerlicher (Bar No. 023966)
           John H. Gray (Bar No. 028107)
 9         PERKINS COIE LLP
           2901 N. Central Avenue, Suite 2000
10         Phoenix, Arizona 85012
           Telephone: (602) 351-8000
11         Email: dbarr@perkinscoie.com
                    agerlicher@perkinscoie.com
12                  jhgray@perkinscoie.com
13   Attorneys for Plaintiffs Shawn Jensen; Stephen
     Swartz; Sonia Rodriguez; Christina Verduzco;
14   Jackie Thomas; Jeremy Smith; Robert Gamez;
     Maryanne Chisholm; Desiree Licci; Joseph
15   Hefner; Joshua Polson; and Charlotte Wells, on
     behalf of themselves and all others similarly
16   situated
17   ARIZONA CENTER FOR DISABILITY LAW
18   By:     s/ Maya Abela
           Rose A. Daly-Rooney (Bar No. 015690)
19         J.J. Rico (Bar No. 021292)
           Maya Abela (Bar No. 027232)
20         ARIZONA CENTER FOR DISABILITY
           LAW
21         177 North Church Avenue, Suite 800
           Tucson, Arizona 85701
22         Telephone: (520) 327-9547
           Email: rdalyrooney@azdisabilitylaw.org
23                    jrico@azdisabilitylaw.org
                      mabela@azdisabilitylaw.org
24
           Asim Dietrich (Bar No. 027927)
25         5025 East Washington St., Ste. 202
           Phoenix, Arizona 85034
26         Telephone: (602) 274-6287
           Email: adietrich@azdisabilitylaw.com
27
     Attorneys for Arizona Center for Disability Law
28

           -13-
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 6, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
13                                dstruck@strucklove.com
                                   rlove@strucklove.com
14                             tbojanowski@strucklove.com
                                  nacedo@strucklove.com
15                               ahesman@strucklove.com
16                                  jlee@strucklove.com
                                    tray@strucklove.com
17                                   Attorneys for Defendants
18
19                                                                   s/ C. Kendrick

20
21
22
23
24
25
26
27
28

                                               -14-
